                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                        -------------
UNITED STATES OF AMERICA,
              Plaintiff,                                  No. 2:19-CR-10


              vs.                                         Hon. PAUL L. MALONEY
                                                          United States District Judge
GREGORY HALL SPARKMAN,

              Defendant.
                                       /
                    GOVERNMENT’S SENTENCING MEMORANDUM

       Although he possessed an M60 machinegun from which someone had removed

the serial number, the defendant argues that the Guidelines enhancement for possession

of a firearm with a removed or obliterated serial number should not apply in his case.

According to the defendant, the text of this provision implicitly presumes a mens rea,

which the guidelines commentary improperly dispensed with, contrary to the Sixth

Circuit’s holding in United States v. Havis, 927 F.3d 382 (6th Cir. 2019) and the Supreme

Court’s holding in Rehaif v. United States, __ U.S. __, 139 S. Ct. 2191 (2019).

       The government asks this Court to overrule the defendant’s objection. In United

States v. Murphy, 96 F.3d 846 (6th Cir. 1996), the Sixth Circuit upheld the lack of mens rea

for this sentencing provision over the same presumption-of-scienter argument that the

defendant makes here. Neither Havis nor Rehaif overruled the Sixth Circuit on this

question, so this Court should overrule the defense objection.
      Separately, in keeping with the factors identified in 18 U.S.C. § 3553(a), the

government asks this Court to consider the need to “promote respect for the law” and

the need to “reflect the seriousness of the offense” in sentencing Mr. Sparkman. While

the PSR writer has recommended a downward variance in this case, this Court must be

careful not to minimize the wrongfulness of possessing weapons as dangerous as the

machineguns and unmarked silencers that Mr. Sparkman kept.

I. PROCEDURAL AND FACTUAL BACKGROUND

      On March 26, 2019, ATF personnel executed a search warrant on the defendant’s

home. (R.31: Final Presentence Investigation Report (PSR), ¶ 28, PageID.95.) They found

all of the 21 machineguns listed in Count 2 of the Indictment. (Id. at ¶ 33, PageID.96.)

One of the machineguns was an M60 machinegun from which the serial number had been

removed:




Another machinegun was a .40 S & W caliber firearm made from a receiver that was

originally manufactured as a semiautomatic weapon:




                                           2
The collection also included Thompson-style (“Tommy”) submachineguns, such as this

one:




Mr. Sparkman also had several Uzi submachineguns, such as the one below. This

particular Uzi also lacked National Firearms Act markings, as required by 26 U.S.C. §

5842:




                                         3
       ATF personnel also found 7 silencers, identified in Count 3 of the Indictment, none

of which were marked with a serial number. (Attachment 1, ATF Report of Investigation

12, ¶ 8, *3.) Here is an example:




       When confronted by the ATF, Mr. Sparkman immediately admitted his

wrongdoing. He told ATF Special Agent Aaron Voogd, “I’m sure I’m gonna end up in

court somewhere.” He also told SA Voogd that, over the course of several years, he

would sell as many as 5 or 6 semi-automatic AR-15 style firearms per year at gun shows,

even though he lacked a license to deal firearms. He quoted his typical price and profit

margin, stating, “If I got 50 to 80 dollars on a gun like that, I’d be happy.” He explained

                                            4
that in 2015, after a surgery helped improve his posture, he built 15 or 16 guns that year,

although some of these were merely upper receivers, not complete firearms. 1 He now

admits that these activities amounted to “building/manufacturing firearms for personal

profit.” (R.31: Final PSR, ¶ 29, PageID.95.)

       A grand jury indicted Mr. Sparkman with possession of a firearm with an

obliterated serial number, possession of machineguns, possession of silencers not

identified by serial number, unlawful making of a firearm, and unlicensed manufacturing

of firearms. (R.1: Indictment, PageID.1-6.) He ultimately pleaded guilty to the possession

of machineguns charge. (R.31: Final PSR, ¶ 95, PageID.105.)

       The Final PSR recommended a downward variance from a guidelines range of 46

to 57 months imprisonment. (Id. at PageID. 111.) The PSR recommended 6 months of

imprisonment instead. (Id.)

       The PSR also assessed points on the basis of § 2K2.1(b)(4)(A), which prescribes a

4-point enhancement if a firearm has a removed or obliterated serial number. (R.31: Final

PSR, ¶ 45, PageID.98) The defense objects, arguing that USSG § 2K2.1(b)(4)(B), should

not apply because the record did not support a finding that the defendant knew, or

reasonably should have known, the firearm in question had an obliterated serial number.

(R.33: Defense Sent. Memo., PageID.113.) The defense acknowledges that USSG § 2K2.1,

comment. (n. 8(B)) states, “Subsection (b)(4) applies regardless of whether the defendant

knew or had reason to believe that the firearm was stolen or had an altered or obliterated



1Statements taken from March 26, 2019 Recorded Interview of Gregory Sparkman,
2:05:10 through 2:11:00.
                                               5
serial number.” However, the defense also points to Rehaif v. United States, __ U.S. __, 139

S. Ct. 2191 (2019) and United States v. Havis, 927 F.3d 382 (6th Cir. 2019). The defense

argues that these cases reveal error in the commentary for 2K2.1(b)(4)(B), showing that

the commentary impermissibly expands on text of the guideline by removing an element

of mens rea.


II.    ANALYSIS
       A.      Neither the Text of USSG § 2K2.1(b)(4)(A) nor Due Process Require a
               Mens Rea for Application of the Removed Serial Number Enhancement.
       It has been settled for more than twenty years in Sixth Circuit caselaw that the

removed serial number enhancement does not require any mens rea in order for the

enhancement to apply. In United States v. Murphy, the defendant invoked the Supreme

Court’s holding in Staples v. United States, 511 U.S. 600 (1994), which had held that in order

to sustain a conviction for the possession of an unregistered firearm under 26 U.S.C. §

5861(d), the government had to show that the defendant knew that his firearm possessed

the characteristics that brought it within the scope of the statute, even though the text of

the statute was silent on the question of mens rea. Murphy, 96 F.3d 846, 848 (6th Cir. 1996).

Murphy argued that due process required courts to presume a mens rea requirement

when applying the stolen firearms provision of the sentencing guidelines, just as courts

had to presume a mens rea when interpreting criminal statutes.2

       The Sixth Circuit disagreed, noting that the fields of statutory interpretation and

guidelines interpretation are “fundamentally distinct.” Murphy, 96 F.3d at 849. The court


2Both the stolen firearms enhancement and the removed serial number enhancement
are prescribed by USSG 2K2.1(b)(4).
                                              6
joined “every other court to consider the question” in concluding that “the lack of a mens

rea requirement in U.S.S.G. §2K2.1(b)(4) comports with constitutional requirements.” Id.

The court observed that because “the upward adjustment for possession of a stolen

firearm does not stand alone as an independent crime but is part of a sentencing court’s

quest to formulate a proper sentence,” the Staples presumption-of-scienter holding did

not apply to the interpretation of the stolen firearms enhancement. Id (internal quotation

omitted).

       The Sixth Circuit also observed that this was a rational choice as a matter of policy.

A “statute may provide criminal liability without mens rea consistent with due process if

it is a regulatory measure in the interest of public safety.” Id. quoting United States v. Goodell,

990 F.2d 497, 499 (9th Cir. 1993) (emphasis added). The court interpreted the lack of mens

rea as “rationally related to the legitimate governmental goal of crime prevention.”

Murphy, 96 F.3d at 846, quoting Goodell, 990 F.2d at 499. By shifting the punitive burden

for possessing stolen or obliterated-serial-number firearms to whoever possesses them,

the enhancement creates a strong incentive for criminals to proactively avoid such

weapons.

       In Rehaif v. United States, the Supreme Court cited its own precedent in Staples and

held that there was a presumption of scienter in 18 U.S.C. § 922(g), and that a defendant

had to know of the characteristics that made him or her a prohibited firearm possessor in

order to be guilty of violating the statute. Rehaif v. United States, __ U.S. __, 139 S. Ct. 2191,

2197 (2019). This was a logical consequence of the Supreme Court’s holding in Staples,

but Rehaif made no change to well-settled case law regarding guidelines interpretation.

                                                7
Rather, as before, the Supreme Court applied the established presumption-of-scienter

rule when interpreting a criminal statute.

       Nevertheless, the defendant in this case now argues that Rehaif created a new mens

rea requirement with respect to the removed serial number enhancement in the

sentencing guidelines. But his argument is the same one that the Sixth Circuit rejected in

1996. Then, as now, a statutory presumption of scienter does not carry over into a

guidelines presumption of scienter. Accordingly, Rehaif does not entitle Mr. Sparkman

to new guidelines relief.

       While the Sixth Circuit has not yet revisited the question of a removed serial

number mens rea since Rehaif was decided, the Ninth Circuit has reached this issue,

concluding in United States v. Prien-Pinto that the stolen firearms enhancement does not

contain a mens rea and that due process does not require one for the enhancement to

apply.3 United States v. Prien-Pinto, 917 F.3d 1155, 1158 (9th Cir. 2019). In Prien-Pinto, the

Ninth Circuit emphasized the soundness of that court’s earlier opinion in Goodell, on

which the Sixth Circuit relied in Murphy, and in which the Ninth Circuit originally

rejected the argument that there was an implicit mens rea requirement in the guidelines.

See Prien-Pinto, 917 F.3d at 1158 (“Goodell’s reading [of the guidelines] has always been

the correct one”). Thus, Prien-Pinto demonstrates that there has been no sea change in

the rules for guidelines interpretation despite years of intervening Supreme Court

precedent between the 1990s, when Goodell and Murphy were decided, and today.



3This issue has been raised, but not yet decided, in the Sixth Circuit case of United States
v. Malone, Case No. 19-6109. Briefing by both sides is complete.
                                              8
       Mr. Sparkman may try to distinguish Prien-Pinto by relying on the Sixth Circuit’s

opinion in United States v. Havis, 927 F.3d 382 (6th Cir. 2019), which is non-binding in the

Ninth Circuit. But Havis does not change the analysis here. In Havis, the Sixth Circuit

held that guidelines commentary may not alter the meaning of guidelines text beyond

what the text itself will bear. Havis, 927 F.3d at 387. Hence, if the text of the removed

serial number enhancement contained a mens rea requirement and an application note

dispensed with this requirement, Havis would invalidate that application note.

       While application note 8 to the removed serial number enhancement does recite

that the enhancement applies “regardless of whether the defendant knew or had reason

to believe that the firearm was stolen,” that application note simply mirrors the mens rea

silence of the guidelines text. It does not expand upon it. As proof of this, consider that

both Goodell and Murphy were decided years before application note 8 was added to the

Guidelines. See Prien-Pinto, 917 F.3d at 1158 (“we had been reading this enhancement to

apply without a mens rea for fourteen years before the Sentencing Commission began

directing us to do so”). Without an expansion upon or conflict with the guidelines text,

there is no Havis problem with respect to the removed serial number enhancement.

Consequently, Murphy remains good law, and this Court should overrule the defendant’s

objection to the application of the removed serial number enhancement in his case.

       B.     This Court’s Sentence Must Communicate the Wrongfulness of Illegally
              Possessing Machineguns and Unmarked Serial Numbers.

       By law, this Court must consider the need for the sentence imposed to “reflect the

seriousness of the offense” and “promote respect for the law.” 18 U.S.C. § 3553(a)(2).


                                             9
This true even where, as here, the PSR concludes that the “defendant’s age, health status,

lack of criminal history, lack of violent history, lack of substance abuse, military service

and employment history, and cooperation with the investigation, may support a sentence

outside of the advisory guideline system.” (R.31: Final PSR, ¶ 111, PageID.108.)

       In assessing what sentence is appropriate for Mr. Sparkman, the government asks

this Court to consider the importance of reaffirming the wrongfulness of possessing

weapons of the type that Mr. Sparkman kept in his home. Machineguns and silencers are

tools designed to take human life with either overwhelming lethality or comparative

secrecy. It is no small matter to amass such weapons in one’s home, especially when the

law forbids doing so. Whatever sentence this Court imposes should encourage respect

for the law’s prohibition of possessing these weapons.

       III.   CONCLUSION

       For the forgoing reasons, the government asks this Court to overrule the

defendant’s objection to the application of United States Sentencing Guidelines §

2K2.1(b)(4)(B) in his case.


                                                 Respectfully Submitted,

                                                 ANDREW BYERLY BIRGE
                                                 United States Attorney


Dated: July 2, 2020                              /s/ Austin J. Hakes
                                                 AUSTIN J. HAKES
                                                 Assistant United States Attorney
                                                 P.O. Box 208
                                                 Grand Rapids, MI 49501-0208
                                                 (616) 456-2404


                                            10
